Citation Nr: 1328757	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-32 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, claimed as recurrent low back pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, claimed as neck injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for head trauma with residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The issues will be reopened and further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for recurrent low back pain, neck injury, and head trauma with residual headaches were previously denied by the RO in a decision in February 2003; the Veteran did not appeal, and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The additional evidence received since the final rating decision by the RO in February 2003 relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service connection for a back disorder, claimed as recurrent low back pain, a neck disorder, claimed as neck injury, and head trauma with residual headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

2.  The additional evidence presented since the February 2003 rating decision is new and material, and the claim for service connection for a back disorder, claimed as recurrent low back pain, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The additional evidence presented since the February 2003 rating decision is new and material, and the claim for service connection for a neck disorder, claimed as neck injury, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The additional evidence presented since the February 2003 rating decision is new and material, and the claim for service connection for head trauma with residual headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Veterans Claims Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the RO most recently denied service connection for recurrent low back pain, neck injury, and head trauma with residual headaches in February 2003.  That rating decision was not appealed, and no new evidence pertinent to any of the claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the February 2003 decision.  Therefore, the February 2003 decision is final.  

The basis of each of the prior final denials was the RO's finding that the evidence did not show that the claimed disability was incurred in or aggravated by service.  Thus, in order for each claim to be reopened, evidence must have been added to the record since the February 2003 rating decision that addresses this basis. 

Evidence submitted and obtained since the February 2003 rating decision includes September 2008 VA examination reports reflecting examiners' opinions that, after reviewing the record and examining the Veteran, they could not resolve whether his current headaches and current back disorder were related to service without resorting to mere speculation.  

It also includes the Veteran's sworn testimony during his May 2013 Board hearing.  At that time, he testified that he originally injured his back in service in approximately 1981 when jumping down from a loading deck, at which time he was hospitalized immediately and in traction for 10 days for disc bulges in his back.  He also testified that he injured his head and neck in the same vehicle accident in service in 1982 or 1983, at which time he hit his head, was knocked unconscious, and was hospitalized and treated for a severe concussion.  He further testified that he continued to receive treatment for his in-service injuries at the Navy Base in San Diego during the first two years following his discharge from service.

Without addressing the merits of this evidence, the Board finds that it addresses the issues of whether the Veteran's claimed back disorder, neck disorder, and head injury residuals might be related to service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a back disorder, claimed as recurrent low back pain, a neck disorder, claimed as neck injury, and head trauma with residual headaches since the February 2003 rating decision.  On this basis, the claims of entitlement to service connection for a back disorder, claimed as recurrent low back pain, a neck disorder, claimed as neck injury, and head trauma with residual headaches are reopened and the appeal is granted to this extent.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disorder, claimed as recurrent low back pain, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a neck disorder, claimed as neck injury, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for head trauma with residual headaches is reopened and, to that extent only, the appeal is granted.


REMAND

While the Veteran asserts that his claimed neck disorder and head trauma residuals were the result of an in-service vehicle accident, that his back disability was the result of an injury after jumping from a loading dock, and that in each instance he was treated for severe injuries, which included hospitalization, service treatment records do not reflect that such incidents occurred.  However, service treatment records reflect multiple instances of treatment for complaints of back pain and headaches.

The Veteran was provided VA examinations regarding his claimed back disorder and head trauma residuals, and each VA examiner stated that he or she was unable to determine whether the Veteran's claimed disability was related to service without resorting to mere speculation.  However, such examiners neither provided any explanation for this determination regarding the claimed head trauma residuals, nor discussed the Veteran's in-service treatment for back problems in the given opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, in January 2008, the Veteran reported that he had begun receiving Social Security Administration (SSA) disability payments, and during his May 2013 Board hearing, he testified that he received treatment for his claimed conditions at the Naval Base in San Diego during the first two years following his discharge from service, but no SSA records or treatment records from Naval Base San Diego are associated with the claims file.  Furthermore, the record reflects that he has been receiving treatment at the Northport VA Medical Center (VAMC), and the most recent records of such treatment contained in the claims file are dated in December 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request the Veteran's complete SSA records that are in SSA's possession.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Obtain all outstanding medical records from Naval Base San Diego, specifically those dated between August 1983 and September 1985.  All records and/or responses received should be associated with the claims file.

3.  Obtain all outstanding VA medical records related to the Veteran's claimed back disorder, neck disorder, and head trauma residuals, to include headaches, from the Northport VAMC, dated from December 2009 to the present.  All records and/or responses received should be associated with the claims file.  

4.  Schedule the Veteran for an examination(s) with an appropriate examiner(s) to determine the etiology of any back, neck, and/or head trauma/headache disorders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  

All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Low Back/Neck.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine to offer an opinion as to whether any current diagnosed back or neck disorder is at least as likely as not (i.e. a 50 percent probability or more) related to service, to specifically include the Veteran's in-service back pain and problems for which he received treatment on several occasions.

In making this determination, the examiner should specifically consider the VA examination reports dated in November 1983 and August 1985 reflecting diagnoses of recurring low back pain and possible unilateral right spondylosis, L5.  

Head Trauma/Headaches.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has any head trauma residuals, to include headaches, or other headache disorder.  If such disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is related to service, to specifically include the Veteran's in-service headaches for which he received treatment on several occasions.

In making this determination, the examiner should consider the November 1983 VA examination report reflecting a finding of a history of headaches.

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, 23 Vet. App. at 389.  The RO or AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.

A complete rationale for all opinions must be provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


